Citation Nr: 1448287	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic sinusitis.

2.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia with reflux esophagitis.

3.  Entitlement to a compensable disability rating for joint deformity of the fifth toe of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974 and June 1979 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011 the Veteran testified at a Board hearing held at the RO.  A transcript has been associated with the claims file.  

Review of the record reveals that there has been substantial compliance with the directives of the Board's April 2014 remand; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

A January 1997 rating decision granted service connection for chronic sinusitis, hiatal hernia with reflux esophagitis, and joint deformity of the fifth toe of the left foot, assigning initial noncompensable ratings for all three disabilities.  Within one year of this determination, the Veteran did not express disagreement with the assigned ratings, nor was any relevant new and material evidence physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the January 1997 rating action is final.  

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability here, the question of entitlement to a TDIU is not raised.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic sinusitis produced more than six non-incapacitating episodes per year, characterized by headaches, pain, and purulent discharge or crusting, but required neither radical nor repeated surgeries.

2.  For the entire appeal period, the Veteran's hiatal hernia with reflux esophagitis produced considerable impairment of health, manifested by symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, occasional arm and substernal pain, and significant sleep disturbance.

3.  For the entire appeal period, the Veteran's joint deformity of the fifth toe of the left foot produced functional loss due to malaligned joint after healed injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for sinusitis, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).

2.  The criteria for a rating of 30 percent for hiatal hernia with reflux esophagitis, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

3.   The criteria for a rating of 10 percent for joint deformity of the fifth toe of the left foot, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, an October 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims and to establish a disability rating and an effective date.  The same letter advised the appellant of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records, and identified post-service VA and private treatment records have been obtained.  Pursuant to the April 2014 Board remand, outstanding and current VA treatment records and VA examination reports have been associated with the claims file.  At his May 2011 hearing, the Veteran indicated that he received treatment from private physician Dr. Holland.  Pursuant to the Board remand directives, in an April 2014 letter the RO asked the Veteran to complete authorization forms for any private physicians who had treated the disabilities on appeal.  However, the Veteran did not supply any authorizations and so VA was unable to request any outstanding private treatment records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded fee-based examinations for the disabilities on appeal in October 2008.  Pursuant to the April 2014 Board remand, he was provided with new VA examinations in May 2014.  The Board finds that the resulting reports are adequate in order to evaluate the disabilities, as they include clinical evaluations of the Veteran and review of the claims file.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before an AVLJ in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the increased rating claims.  However, the AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The AVLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and requested identified outstanding evidence on remand.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Chronic Sinusitis

The Veteran's sinusitis is currently rated 10 percent disabling under Diagnostic Code 6513.  Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for sinusitis.  The General Rating Formula for sinusitis provides a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum schedular rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 30 percent are met for the entire appeal period.  The competent and credible medical and lay evidence show that the Veteran's sinusitis has produced more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  While the medical and lay evidence does not establish precisely how many episodes per year occurred, the Board finds that his lay statements are sufficient to show that he experienced these symptoms more than six times per year during the appeal period.

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 50 percent.  The rating criteria provide two ways to receive a 50 percent rating: radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Even if the Veteran's sinusitis were shown to be near constant, he has undergone only one sinus surgery during the appeal period, and it was not radical surgery with chronic osteomyelitis.  As to the first provision,  the Veteran testified at his May 2011 hearing that about a year or a year-and-a-half prior, he had a sinus surgery where angioplasty was used to "blow up" the sinuses and clear out obstructions.  Similarly, the May 2014 VA examiner noted that the Veteran had undergone a surgery wherein the sinuses were drained and scraped, and the sinus cavities enlarged.  The VA examiner specifically noted that this was not radical surgery, but rather an endoscopic surgery.  As to the second avenue, the near-constant symptoms must follow repeated surgeries and the Veteran has only undergone one.  

Based on the foregoing, the Board finds that for the entire appeal period, the Veteran's chronic sinusitis produced a disability level most nearly approximated by a 30 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hiatal Hernia 

The Veteran's hiatal hernia with reflux esophagitis is currently rated 10 percent disabling under Diagnostic Code 7346.  Hiatal hernias are rated under Diagnostic Code 7346, which provides a maximum schedular rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and a 10 percent rating is assigned for two or more of these symptoms "of less severity."  Id. 

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 30 percent are met for the entire appeal period.  The competent and credible lay and medical evidence shows that the Veteran's hiatal hernia with reflux esophagitis has resulted in considerable impairment of health, manifested by symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, occasional arm and substernal pain, and significant sleep disturbance.  

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 60 percent.  While the evidence shows pain, vomiting, and occasional melena, there is no evidence of material weight loss, hematemesis, moderate anemia, or other symptom combinations, productive of severe impairment of health.  

As to material weight loss, in a February 2007 private treatment record, the Veteran's weight was noted to be stable, and in June 2008 and December 2008 his weight stayed within an eight-pound range.  At the October 2008 fee-based examination and 2014 VA examination, neither examiner found signs of weight loss.  The Veteran has not contended that he has undergone material weight loss.  Similarly, there is no contention of hematemesis or moderate anemia.  At the October 2008 fee-based examination, the Veteran reported that he had never vomited any blood (hematemesis).  At the October 2008 fee-based examination and 2014 VA examination, neither examiner found signs of anemia or hematemesis.  The treatment records contain no indication of anemia or hematemesis.

As to other symptom combinations productive of severe impairment of health, the Board finds that the preponderance of the evidence shows a considerable, rather than a severe impairment resulting from the related symptoms.  For example, at the October 2008 fee-based examination, the Veteran reported that he had passed dark, bloody stools (melena), but only once or twice each year.  The October 2008 fee-based examiner described the overall disability as moderate.  In his April 2009 notice of disagreement, the Veteran reported "weekly discomfort" caused by the hiatal hernia with reflux esophagitis.  In his January 2010 substantive appeal he reported constant heartburn with flare ups of extreme pain and involuntary bile regurgitation.  At his hearing, the Veteran testified that he had never missed work because of this disability, though his work was affected in that after eating lunch he would have to spend time in the bathroom to deal with the resulting symptoms.  

Based on the foregoing, the Board finds that the degree of the Veteran's flare-ups, rare instances of melena, and mild effect on work more nearly approximate a considerable, but not severe, impairment of health.  Thus, for the entire appeal period, the Veteran's hiatal hernia with reflux esophagitis produced a disability level most nearly approximated by a 30 percent disability rating, but not a 60 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Joint Deformity, Fifth Toe

Service connection is in effect for joint deformity of the fifth toe of the left foot, rated noncompensably disabling.  The lay and medical evidence shows that the Veteran's service-connected fifth toe joint of the left foot is deformed after having been repeatedly broken in service.  The deformity causes the toe to be positioned under the fourth toe (varus position).  When the Veteran walks, the toenail of the fifth toe, no matter how carefully trimmed, digs into the fourth toe and causes a wound which becomes easily infected.  This begins to happen after walking just 100 to 200 feet.  When such infection occurs, the Veteran's work is affected because it causes him to limp and his work requires a good deal of walking.  In his notice of disagreement, he stated that when infection occurs he cannot go to work until it is healed.  In order to avoid this problem, the Veteran wears over-the-counter toe spacers to keep the fifth toe separate from the fourth toe.

The Veteran testified at his hearing that ninety percent of the time, this is an effective solution for the fourth toe problem.  However, he cannot always wear the spacers, and even when he does, the spacer causes the fifth toe to protrude to the side.  Many shoes are not built to accommodate the shape of the protruding toe, which causes the toe to rub against the shoe painfully, resulting in callouses, blisters, and ingrown toenail.  Effectively, the Veteran must choose between using the spacers and enduring these side effects, or abandoning the spacers and incurring injury and infection to the fourth toe.  He has also used a cane on occasion.

The 2008 fee-based examiner found that the toe deformity resulted in symptoms of pain, swelling, and lack of endurance.  He stated that the toe spacers were mildly effective and without the toe spacer, pain and potential ulcers would result to the fourth toe.  The May 2014 VA examination report found no diagnosis or symptoms of the toe, which so completely contradicts the other competent and credible evidence of record that the Board can attribute that report no probative weight.

The Board finds that the evidence establishes functional loss described in Mitchell; namely decreased endurance, pain on movement, swelling, and deformity that affect stability, standing, and weight-bearing.  "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  Here, the Veteran has a service-connected malaligned joint due to healed injury and is entitled to the minimum compensable rating for that fifth toe joint.

The General Rating Formula does not contain a Diagnostic Code that specifically rates the fifth toe joint that is deformed in the Veteran's left foot.  However, rating by analogy, Diagnostic Code 5284 addresses "Foot injuries, other."  The minimum compensable rating under this Diagnostic Code is 10 percent for moderate injury.  Thus, the Board finds that the Veteran's joint deformity of the fifth toe of the left foot has been productive of functional loss due to malaligned joint after healed injury and a 10 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca; Burton.

Conversely, the Board does not find that a higher rating of 20 or 30 percent is warranted under Diagnostic Code 5284 for moderately severe or severe foot injuries.  The Veteran testified that ninety percent of the time, the toe spacer method is effective.  Moreover, the Veteran has not contended and the evidence does not show that the toe deformity causes more than a moderate disability.  

The Board has also considered whether the Veteran may be entitled to a higher rating under another Diagnostic Code.  Diagnostic Codes 5276-5284 govern foot injuries.  Of these Diagnostic Codes, only 5276, 5278, and 5283 provide ratings in excess of 10 percent.  

Diagnostic Code 5276 addresses flatfoot.  There is no history or evidence of flatfoot, and a rating in excess of 10 percent under this code requires severe symptoms such as marked pronation or abduction of the foot, pain on manipulation, swelling on use, and characteristic callosities.  The Veteran's deformed toe joint has been noted to swell on use and result in a callous when toe spacers are worn.  However, there is no evidence of pain on manipulation, pronation, or abduction.  Thus, greater than a 10 percent rating is not warranted under Diagnostic Code 5276.

Diagnostic Code 5278 addresses claw foot.  There is no history or evidence of claw foot, and a rating in excess of 10 percent under this code requires symptoms such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to a right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  The Veteran's deformed toe joint produces none of these symptoms.  Thus, greater than a 10 percent rating is not warranted under Diagnostic Code 5278.

Diagnostic Code 5283 addresses the malunion or nonunion of the tarsal and metatarsal bones.  While the Veteran sustained breaks of the phalangeal bones of his fifth toe in service, the tarsal and metatarsal bones were not and are not affected.  A rating in excess of 10 percent under this code requires moderately severe or severe malunion or nonunion.  The Veteran's deformed toe joint does not produce  these symptoms.  Thus, greater than a 10 percent rating is not warranted under Diagnostic Code 5283.

Finally, Diagnostic Codes 5170-5173 address amputation of the toes.  Only Diagnostic Code 5172 considers the amputation of a single toe (other than the great toe).  However, this Diagnostic Code provides a higher rating of 20 percent only for the amputation of one or two toes (other than great) with removal of metatarsal head.  The Board does not find that the Veteran's disability is analogous to the amputation of the fifth toe with removal of metatarsal head.  In this respect, the Veteran still has use of his toe, and his toe spacers are effective to some degree.

Accordingly, the Board finds that while a 10 percent rating is warranted based on moderate foot injury under Diagnostic Code 5284, the preponderance of the evidence does not establish entitlement to greater than a 10 percent rating under that or any other diagnostic code.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's chronic sinusitis is productive of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  His hiatal hernia with reflux esophagitis is productive of considerable impairment of health, manifested by symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; occasional arm and substernal pain; and significant sleep disturbance.  His joint deformity of the fifth toe of the left foot is productive of functional loss due to malaligned joint after healed injury.  All of these manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effects of painful motion of the toe, including flare-ups, are contemplated in his current 10 percent evaluation under DeLuca.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, a 30 percent disability rating, but no higher, is granted for chronic sinusitis.

Subject to the law and regulations governing the payment of VA monetary benefits, a 30 percent disability rating, but no higher, is granted for hiatal hernia with reflux esophagitis.

Subject to the law and regulations governing the payment of VA monetary benefits, a 10 percent disability rating, but no higher, is granted for joint deformity of the fifth toe of the left foot.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


